Order filed December 4, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00908-CV
                                   ____________

                              JOSHUA READ, Appellant

                                           V.

                            WILDA GARRETT, Appellee


                   On Appeal from the County Court at Law No 2
                           Montgomery County, Texas
                        Trial Court Cause No. 541701102


                                        ORDER

      No reporter’s record has been filed in this case. The official court reporter for the
County Court at Law No. 2 informed this court that appellant had not made arrangements
for payment for the reporter’s record. On November 1, 2012, the clerk of this court
notified appellant that we would consider and decide those issues that do not require a
reporter’s record unless appellant, within 15 days of notice, provided this court with
proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
       Accordingly, we order appellant to file a brief in this appeal within 30 days of the
date of this order. If appellant fails to comply with this order, the court will dismiss the
appeal for want of prosecution.



                                          PER CURIAM